Case 1:19-cv-22849-BB Document 8 Entered on FLSD Docket 08/14/2019 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 1:19-cv-22849-BB


 ANDRES GOMEZ,

         Plaintiff,
 v.

 BL RESTAURANT OPERATIONS, LLC,

       Defendant.
 ___________________________________/

            ANSWER OF DEFENDANT BL RESTAURANT OPERATIONS, LLC

         Defendant, BL Restaurant Operations, LLC (“BL”), for its Answer to the Complaint of

 Plaintiff Andres Gomez, submits the foregoing admissions, defenses and denials:

      1. Bar Louie admits that Plaintiff has brought this action pursuant to Title III of the Americans

         with Disabilities Act (“ADA”) with respect to Bar Louie’s website www.barlouie.com, and

         seeks a permanent injunction. Bar Louie denies the remaining allegations set forth in

         Paragraph 1 of the Complaint. Bar Louie further denies that Plaintiff has stated a claim for

         relief under the ADA or that Plaintiff is entitled to an injunction.

      2. The allegations set forth in Paragraph 2 of the Complaint do not require a response from

         Bar Louie. To the extent a response is required, Bar Louie denies the allegations.

      3. The allegations set forth in Paragraph 3 of the Complaint do not require a response from

         Bar Louie. To the extent a response is required, Bar Louie denies the allegations.

      4. Bar Louie denies the allegations set forth in Paragraph 4 of the Complaint.

      5. The allegations set forth in Paragraph 5 of the Complaint state a proposition of law to which

         no response is required. Bar Louie asserts that the ADA speaks for itself.
Case 1:19-cv-22849-BB Document 8 Entered on FLSD Docket 08/14/2019 Page 2 of 12



    6. Bar Louie denies that the ADA requires the relief Plaintiff seeks and denies that Plaintiff

       is entitled to any relief.

    7. Bar Louie admits the allegations set forth in Paragraph 7 of the Complaint.

    8. Bar Louie admits that it does business in this judicial district. Bar Louie denies the

       remaining allegations set forth in Paragraph 8 of the Complaint.

    9. Bar Louie admits that venue is proper in this district. Bar Louie denies the remaining

       allegations set forth in Paragraph 9 of the Complaint.

    10. Bar Louie admits that Plaintiff seeks declaratory and injunctive relief. Bar Louie denies

       that Plaintiff is entitled to any relief.

    11. The allegations set forth in Paragraph 11 of the Complaint state a proposition of law to

       which no response is required. To the extent a response is required, Bar Louie denies the

       allegations.

    12. Bar Louie denies the allegations set forth in Paragraph 12 of the Complaint.

    13. Bar Louie is without knowledge sufficient to form a belief as to the truth of the allegations

       set forth in Paragraph 13 of the Complaint and therefore denies the same.

    14. Bar Louie admits that it is a for profit company doing business in this judicial district and

       that it has physical brick and mortar retail locations throughout the United States. Bar

       Louie further admits that it owns, operates and maintains a brick and mortar restaurant at

       11745 Sherry Lane, Miami, FL 33183. Bar Louie denies the remaining allegations set forth

       in Paragraph 14 of the Complaint.

    15. Bar Louie admits that its restaurants offer goods and services to the public. Bar Louie

       denies the remaining allegations set forth in Paragraph 15 of the Complaint.




                                                   2
Case 1:19-cv-22849-BB Document 8 Entered on FLSD Docket 08/14/2019 Page 3 of 12



    16. The allegations set forth in Paragraph 16 of the Complaint do not require a response. To

       the extent a response is required, Bar Louie denies the allegations.

    17. Bar Louie admits that W3C has published WCAG 2.0AA, which provide guidelines for

       making websites accessible to individuals with disabilities. Bar Louie denies the remaining

       allegations set forth in Paragraph 17 of the Complaint.

    18. Bar Louie is without knowledge sufficient to form a belief as to the truth of the allegations

       set forth in Paragraph 18 of the Complaint and therefore denies the same.

    19. Bar Louie admits the allegations set forth in Paragraph 19 of the Complaint.

    20. Bar Louie denies the allegations set forth in Paragraph 20 of the Complaint.

    21. Bar Louie denies the allegations set forth in Paragraph 21 of the Complaint.

    22. Bar Louie denies the allegations set forth in Paragraph 22 of the Complaint.

    23. Bar Louie denies the allegations set forth in Paragraph 23 of the Complaint.

    24. Bar Louie denies the allegations set forth in Paragraph 24 of the Complaint.

    25. Bar Louie denies the allegations set forth in Paragraph 25 of the Complaint.

    26. Bar Louie denies the allegations set forth in Paragraph 26 of the Complaint.

    27. Bar Louie denies the allegations set forth in Paragraph 27 of the Complaint.

    28. Bar Louie denies the allegations set forth in Paragraph 28 of the Complaint.

    29. Bar Louie denies the allegations set forth in Paragraph 29 of the Complaint.

    30. Bar Louie denies the allegations set forth in Paragraph 30 of the Complaint.

    31. Bar Louie is without knowledge sufficient to form a basis as to the truth of the allegations

       set forth in Paragraph 31 of the Complaint regarding his arrangement with his attorney and

       therefore denies the same.      Bar Louie denies the remaining allegations set forth in

       Paragraph 31 of the Complaint.




                                                 3
Case 1:19-cv-22849-BB Document 8 Entered on FLSD Docket 08/14/2019 Page 4 of 12



    32. Bar Louie incorporates its responses to Paragraphs 1-31 of the Complaint.

    33. The allegations set forth in Paragraph 33 of the Complaint set forth a proposition of law to

       which no response from Bar Louie is required. Bar Louie asserts that the ADA speaks for

       itself.

    34. The allegations set forth in Paragraph 34 of the Complaint are legal conclusions to which

       no response from Bar Louie is required. To the extent a response is required, Bar Louie

       denies the allegations.

    35. Bar Louie denies the allegations set forth in Paragraph 35 of the Complaint.

    36. Bar Louie denies the allegations set forth in Paragraph 36 of the Complaint.

    37. The allegations set forth in Paragraph 37 of the Complaint are legal conclusions to which

       no response from Bar Louie is required. To the extent a response is required, Bar Louie

       denies the allegations.

    38. Bar Louie denies the allegations set forth in Paragraph 38 of the Complaint.

    39. The allegations set forth in Paragraph 39 of the Complaint set forth a proposition of law to

       which no response from Bar Louie is required. To the extent a response is required, Bar

       Louie denies the allegations.

    40. Bar Louie denies the allegations set forth in Paragraph 40 of the Complaint.

    41. The allegations set forth in Paragraph 41 of the Complaint set forth a proposition of law to

       which no response from Bar Louie is required. Bar Louie asserts that the ADA speaks for

       itself.

    42. Bar Louie denies the allegations set forth in Paragraph 42 of the Complaint.




                                                 4
Case 1:19-cv-22849-BB Document 8 Entered on FLSD Docket 08/14/2019 Page 5 of 12



    43. The allegations set forth in Paragraph 43 of the Complaint set forth a proposition of law to

       which no response from Bar Louie is required. Bar Louie asserts that the ADA speaks for

       itself.

    44. Bar Louie denies the allegations set forth in Paragraph 44 of the Complaint.

    45. Bar Louie denies the allegations set forth in Paragraph 45 of the Complaint.

    46. Bar Louie denies that Plaintiff is entitled to any relief from Bar Louie.

    47. Bar Louie incorporates its responses to Paragraphs 1-46 of the Complaint.

    48. Bar Louie denies the allegations set forth in Paragraph 48 of the Complaint.

    49. The allegations set forth in Paragraph 49 of the Complaint set forth a proposition of law to

       which no response from Bar Louie is required. Florida Statute § 760.02 speaks for itself.

    50. The allegations set forth in Paragraph 50 of the Complaint set forth a proposition of law to

       which no response from Bar Louie is required. Florida Statute § 760.02 speaks for itself.

    51. The allegations set forth in Paragraph 51 of the Complaint set forth a proposition of law to

       which no response from Bar Louie is required. To the extent a response is required, Bar

       Louie denies the allegations.

    52. Bar Louie denies the allegations set forth in Paragraph 52 of the Complaint.

    53. The allegations set forth in Paragraph 53 of the Complaint set forth a proposition of law to

       which no response from Bar Louie is required. Florida Statute § 760.02 speaks for itself.

    54. Bar Louie denies the allegations set forth in Paragraph 54 of the Complaint.

    55. Bar Louie denies the allegations set forth in Paragraph 55 of the Complaint.

    56. Bar Louie denies the allegations set forth in Paragraph 56 of the Complaint.

    57. Bar Louie denies the allegations set forth in Paragraph 57 of the Complaint.

       Bar Louie denies that Plaintiff is entitled to any relief from Bar Louie.




                                                  5
Case 1:19-cv-22849-BB Document 8 Entered on FLSD Docket 08/14/2019 Page 6 of 12



        Any allegation not specifically admitted herein is denied.

                            AFFIRMATIVE AND OTHER DEFENSES

 At this time, Defendant asserts the following affirmative and other defenses to the Complaint.

                                         FIRST DEFENSE

 Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

                                       SECOND DEFENSE

 Plaintiff’s claims are barred by the doctrine of mootness to the extent that the barriers alleged by

 Gomez, if there were any, have been or will be remediated at the time this action is finally

 adjudicated.

                                        THIRD DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred to the extent the causes of

 action are based on visits to the website at issue more than one or four years before the date the

 Complaint was filed.

                                       FOURTH DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred because the statutes

 alleged in the Complaint do not require accessibility to the website at issue and/or to all portions

 of the website at issue.

                                         FIFTH DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred because, even if the

 statutes alleged in the Complaint require accessibility, the absence of any defined standards for

 website accessibility having the force of law (including the private industry Website Content

 Accessibility Guidelines cited in the Complaint) renders any determination of accessibility or




                                                  6
Case 1:19-cv-22849-BB Document 8 Entered on FLSD Docket 08/14/2019 Page 7 of 12



 inaccessibility subject to standards that are impermissibly vague and ambiguous and in violation

 of due process.

                                         SIXTH DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred because the barrier

 removal Plaintiffs seek under the ADA or state law is not “readily achievable,” easily

 accomplishable, or able to be carried out without causing Defendant undue hardship and/or

 fundamentally altering the nature of the website at issue.

                                       SEVENTH DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred to the extent they rely on

 the contention that the website at issue was designed in violation of the ADA or state law, because

 the ADA, its implementing regulations, and state law do not address accessibility to websites.

                                        EIGHTH DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred by Defendant’s good faith

 reliance upon reasonable interpretations of federal, state and local law.

                                         NINTH DEFENSE

 Plaintiff’s damages, if any, are barred to the extent Plaintiffs have failed to mitigate or reasonably

 attempt to mitigate any damages.

                                         TENTH DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred to the extent Gomez never

 made any request for reasonable modifications of policies, practices or procedures, or for the

 provision of auxiliary aids or services, as would be required to pursue claims for Defendant’s

 alleged failure to provide reasonable modifications or auxiliary aids or services.




                                                   7
Case 1:19-cv-22849-BB Document 8 Entered on FLSD Docket 08/14/2019 Page 8 of 12



                                      ELEVENTH DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred to the extent the alleged

 violations of law are excused, exempted, or justified under the statutes upon which Plaintiff’s

 claims are based.

                                       TWELFTH DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred, in whole or in part, to the

 extent Plaintiff’s injury or injuries, if any, was or were caused by third parties acting outside the

 scope of agency, employment or control of Defendant.

                                    THIRTEENTH DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred, in whole or in part, to the

 extent the operation of certain aspects of the websites at issue are subject to the control of third

 parties acting outside the scope of agency, employment or control of Defendant.

                                    FOURTEENTH DEFENSE

 Plaintiff’s claim for injunctive relief is barred to the extent Plaintiffs lack standing to seek or

 receive the injunctive relief sought in the Complaint.

                                      FIFTEENTH DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred by the doctrine of unclean

 hands by reason of Plaintiff’s conduct and actions.

                                      SIXTEENTH DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred to the extent Plaintiff’s

 requested modifications of policies, practices and procedures are not necessary to Plaintiff’s equal

 access to the portions of the websites at issue that operate as a place of public accommodation

 and/or are not reasonable modifications to Defendant’s alleged policies, practices and procedures.




                                                   8
Case 1:19-cv-22849-BB Document 8 Entered on FLSD Docket 08/14/2019 Page 9 of 12



                                    SEVENTEENTH DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred because the alleged

 violations are de minimis and non-actionable, as they do not materially impair Plaintiff’s use of

 the websites at issue for their intended purpose.

                                     EIGHTEENTH DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred to the extent all or certain

 portions of the website at issue are not a public accommodation or do not have a nexus to a place

 of public accommodation.

                                     NINETEENTH DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred by Plaintiff’s failure to

 states a clear and concise statement of the alleged claims, including, without limitation, Plaintiff’s

 failure to states a date or dates on which Gomez allegedly encountered barriers on the website at

 issue, to identify specific portions of the website at issue at which barriers allegedly were

 encountered, and to identify specific barriers on the website at issue.

                                      TWENTIETH DEFENSE

 Any allegedly wrongful acts or omissions performed by Defendant or its agents, if any, do not

 subject Defendant to liability because Defendant was ready and willing to accommodate Plaintiff’s

 alleged disabilities by providing access via alternative methods, but Gomez never asked for or

 sought any assistance.

                                    TWENTY-FIRST DEFENSE

 Plaintiff’s Complaint and the causes of action alleged therein are barred to the extent that Plaintiff’s

 claims are subject to the doctrines of res judicata and/or collateral estoppel based on Plaintiff’s

 prior actions or litigation.




                                                     9
Case 1:19-cv-22849-BB Document 8 Entered on FLSD Docket 08/14/2019 Page 10 of 12



                                    TWENTY-SECOND DEFENSE

            Plaintiff’s claims fail to the extent they are brought pursuant to 28 CFR Part 36 as these

  regulations do not provide for a private right of action.

                                     TWENTY-THIRD DEFENSE

            Plaintiff’s claims are barred to the extent they infringe on Defendant’s First Amendment

  rights.

                                    TWENTY-FOURTH DEFENSE

            Plaintiff has failed to exhaust administrative remedies.

                                     RESERVATION OF RIGHTS

            Defendant reserves the right to amend its Answer and Defenses to assert additional

  defenses and/or affirmative defenses based upon information obtained during pretrial discovery.

            WHEREFORE, Defendant respectfully requests that the Court enter judgment dismissing

  the Complaint in its entirety and with prejudice; granting to Defendant its costs and attorneys’ fees;

  and granting to Defendant such other relief as the Court may deem just and proper.



  Dated: August 14, 2019
                                                          1.     Respectfully submitted,

                                                          2.     OGLETREE, DEAKINS, NASH,
                                                                 SMOAK & STEWART, P.C.
                                                                 9130 S. Dadeland Blvd., Suite 1625
                                                                 Miami, FL 33156
                                                                 Telephone: 305.374.0506
                                                                 Facsimile: 305.374.0456

                                                                 s/ Mike Ortiz
                                                                 Mike Ortiz
                                                                 Florida Bar No. 116234
                                                                 mike.ortiz@ogletreedeakins.com

                                                                 Counsel for Defendant



                                                     10
Case 1:19-cv-22849-BB Document 8 Entered on FLSD Docket 08/14/2019 Page 11 of 12



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 14, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties identified on the attached Service

  List in the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing.


                                                    s/ Mike Ortiz
                                                    Mike Ortiz




                                                   11
Case 1:19-cv-22849-BB Document 8 Entered on FLSD Docket 08/14/2019 Page 12 of 12



                                     SERVICE LIST
                    Andres Gomez v. BL Restaurant Operations, LLC
                 United States District Court, Southern District of Florida
                               Case No. 1:19-cv-22849-BB

                                              Alberto R. Leal, Esq.
                                              al@thelealfirm.com
                                              THE LEAL LAW FIRM, P.A.
                                              9314 Forest Hill Boulevard, #62
                                              Wellington, Florida 33411
                                              Telephone: 561.237.2740

                                              Douglas S. Schapiro, Esq.
                                              schapiro@schapirolawgroup.com
                                              THE SCHAPIRO LAW GROUP, P.L.
                                              7301-A W. Palmetto Park Rd., #100A
                                              Boca Raton, FL 33433
                                              Telephone: 561.807.7388

                                              Counsel for Plaintiff

                                              Method of Service: CM/ECF

                                              Mike Ortiz
                                               mike.ortiz@ogletreedeakins.com
                                              OGLETREE, DEAKINS, NASH,
                                              SMOAK & STEWART, P.C.
                                              9130 S. Dadeland Blvd., Suite 1625
                                              Miami, FL 33156
                                              Telephone: 305.374.0506
                                              Facsimile: 305.374.0456

                                              Counsel for Defendant




                                            12
